Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerisha A. Bowen (Reg. No. 71,420) on 07/21/2022.

The application has been amended as follows: 

LISTING OF CLAIMS
1. (currently amended) A bicycle information prompting method applied to a server, comprising:
obtaining current power information of a target bicycle; 
sending bicycle data of the target bicycle to a user terminal associated with the target bicycle according to the current power information, wherein the bicycle data is data information associated with the current power information of the target bicycle; and 
displaying, at the user terminal prompt information comprising said data information associated with a battery life of the target bicycle, 
wherein obtaining the current power information of the target bicycle comprises;
when receiving an unlocking request of the target bicycle sent by the user terminal, obtaining the current power information of the target bicycle; 
sending the bicycle data of the target bicycle to the user terminal associated with the target bicycle according to the current power information; and 
the user terminal displaying prompt information associated with the battery life of the target bicycle, comprising: 
when the current power information meets a preset first power condition, sending a first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a first prompt according to the first bicycle data; 
when the current power information meets a preset second power condition, sending a second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt according to the second bicycle data;
while sending the first bicycle data of the target bicycle to the user terminal, wherein the user terminal displays first prompt information according to the first bicycle data, sending an unlocking instruction of the target bicycle to the user terminal;
receiving a feedback of the first prompt information sent by the user terminal; and
wherein after determining that user feedback is to continue riding the target bicycle, the user terminal sends the unlocking instruction directly to the target bicycle through a wireless communication protocol of the user terminal to unlock the target bicycle.

2. (Cancelled)

3. (currently amended) The method according to claim 1, wherein obtaining the current power information of the target bicycle further comprises: 
when the target bicycle is in a riding state, obtaining the current power information of the target bicycle; 
sending the bicycle data of the target bicycle to the user terminal associated with the target bicycle according to the current power information; and 
the user terminal displaying the prompt information associated with the battery life of the target bicycle, comprising: 
sending third bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a third prompt information according to the third bicycle data.

4. (currently amended) The method according to claim 1 further comprising: 
after sending the first bicycle data of the target bicycle to the user terminal according to the current power information: 

determining whether to send an unlocking instruction to the target bicycle according to the feedback or whether the feedback is received ; and 
determining whether to send the unlocking instruction to the target bicycle according to a determination result.

5. (Previously Presented)The method according to claim 4, 
wherein determining whether to send an unlocking instruction to the target bicycle according to the feedback or the determining result comprises any of: 
when the feedback is a request to continue riding the target bicycle, sending the unlocking instruction to the target bicycle to unlock the target bicycle; 
when the feedback result is a request to cancel riding the target bicycle, not sending an unlock instruction to the target bicycle; 
when the feedback is a request to cancel riding the target bicycle, sending the second bicycle data of the target bicycle to the user terminal according to the feedback, wherein the user terminal displays the second prompt information; and 
when the determining result is that no feedback for the first prompt information sent by the user terminal is received within a preset time period, not sending an unlocking instruction to the target bicycle.

6. (Cancelled)

7. (Previously Presented) The method according to claim 1, wherein the obtaining the current power information of the target bicycle comprises: 
obtaining battery information in a message information of a neighboring time or a current time sent as the current power Information by the target bicycle at a preset time.

8. (currently amended) A bicycle information prompting method applied to a user terminal, comprising: 
receiving a bicycle data of a target bicycle according to a current power information of the target bicycle associated with a user terminal, wherein the bicycle data is data information associated with the current power information of the target bicycle;
displaying a prompt information comprising data information associated with a battery life of the target bicycle according to the bicycle data; 
before receiving the bicycle data of the target bicycle sent by a server according to the current power information of the target bicycle associated with the user terminal: 
sending an unlocking request of the target bicycle to the server; and
displaying of the prompt information comprising data information associated with the battery life of the target bicycle according to the bicycle data comprising: 
displaying first prompt information according to a first bicycle data as bicycle data, wherein the first bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset first power condition; or

displaying a second prompt information according to a second bicycle data as bicycle data, wherein the second bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset second power condition;

after displaying the first prompt information according to the first bicycle data as the bicycle data, sending user feedback to the first prompt information to the server; 
the server determining whether to send an unlocking instruction to the target bicycle according to the feedback;
when receiving the first bicycle data of the target bicycle sent by the server and displaying the first prompt information according to the first bicycle data, receiving the unlocking instruction of the target bicycle sent by the server; 
receiving user feedback triggered by the user on the first prompt information; and 
determining whether to send the unlocking instruction to the target bicycle through a wireless communication protocol according to the feedback.

9. (Cancelled)

10. (currently amended) The method according to claim 8, comprising: 
before receiving the bicycle data of the target bicycle sent by the server according to the current power information of the target bicycle associated with the user terminal; 
unlocking the target bicycle to make the target bicycle enter a riding state; and 
displaying the prompt information associated with the battery life of the target bicycle according to the bicycle data comprising: 
displaying third prompt information according to third bicycle data as bicycle data; and
wherein the third bicycle data comprises data determined by the server according to the obtained current power information of the target bicycle

12. (currently amended) A bicycle information prompting device applied to a server, comprising:
a bicycle power acquiring module configured to obtain current power information of a target bicycle; 
a prompt information determination module configured to send bicycle data of the target bicycle to a user terminal associated with the target bicycle according to the current power information, wherein the bicycle data is data information associated with the current power information of the target bicycle;
the user terminal displaying prompt information associated with a battery life of the target bicycle; 
the bicycle power acquiring module configured to: 
when receiving an unlocking request of the target bicycle sent by the user terminal, obtain the current power information of the target bicycle; 
the prompt information determination module configured to: 
when the current power information meets a preset first power condition, send a first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays first prompt information according to the first bicycle data; and 
when the current power information meets a preset second power condition, send second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt information according to the second bicycle data following; and
an unlocking instruction sending module configured to send the first bicycle data of the information according to the first bicycle data and, at the same time, send the unlocking instruction of the target bicycle to the user terminal, wherein after determining that user feedback of continuing to ride the bicycle, the user terminal directly sends the unlocking instruction to the target bicycle through a wireless communication protocol of the user terminal for unlocking the target bicycle.

13. (Cancelled)

14. (currently amended) The device according to claim 12, further comprising: 
the bicycle power acquiring module configured to: 
when the target bicycle is in a riding state, obtain the current power information of the target bicycle; 
the prompt information determination module configured to: 
send third bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays third prompt information according to the third bicycle data.

15. (Previously Presented) The device according to claim 12, further comprising: 
a feedback result processing module configured to receive the feedback of the first prompt information sent by the user terminal, and determine any of: 
whether to send an unlocking instruction to the target bicycle according to the feedback;
determine whether feedback has been received; and 
determine whether to send an unlocking instruction to the target bicycle according to a determining result.

16. (Cancelled)

17. (currently amended) A bicycle information prompting device applied to a user terminal, comprising: 
a bicycle data receiving module configured to receive bicycle data of a target bicycle sent by a server according to current power information of the target bicycle associated with the user terminal wherein the bicycle data is data information associated with the current power information of the target bicycle; and 
a prompt information displaying module configured to display prompt information comprising data information associated with battery life of the target bicycle according to the bicycle data; 
an unlock request sending module configured to send an unlocking request of the target bicycle to the server; and
a feedback sending module configured to send user feedback to the server;

the unlock request sending module further configured to:
before receiving the bicycle data of the target bicycle sent by the server according to the current power information of the target bicycle associated with the user terminal, send and unlocking request of the target bicycle to the server;
the prompt information displaying module further configured to:
after the unlock request sending module sends the unlocking request of the target bicycle to the server, display the prompt information comprising data information associated with the battery life of the target bicycle according to the bicycle data comprising:
displaying first prompt information according to a first bicycle data as bicycle data, wherein the first bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset first power condition; or
displaying a second prompt information according to a second bicycle data as bicycle data, wherein the second bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset second power condition;
the feedback sending module further configured to:
after the prompt information displaying module displays the first prompt information according to the first bicycle data as the bicycle data, send user feedback to the first prompt information to the server;
the bicycle data receiving module further configured to:
when receiving the first bicycle data of the target bicycle sent by the server and the prompt information displaying module displaying the first prompt information according to the first bicycle data, receive the unlocking instruction of the target bicycle sent by the server;
the feedback sending module further configured to:
receive user feedback triggered by the user on the first prompt information;
the unlock request sending module further configured to:
determine whether to send the unlocking instruction to the target bicycle through a wireless communication protocol according to the feedback.


18. (currently amended) The device of claim 17, further comprising: 

the prompt information displaying module configured to: 
display the first prompt information according to the first bicycle data as bicycle data,or 
display second prompt information according to a second bicycle data as bicycle data,

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, 12, and 17.
Luke et al (US Pub. 20200218913 A1) teaches a network of collection and distribution machines which may charge and/or distribute portable electrical energy storage devices. Electric vehicles for sharing or renting may be available at the locations of the collection and distribution machines and users may request temporary use of the electric vehicles via a user interface of the collection and distribution machine, the user’s mobile device or the interface of the electric vehicle.
Yan (US 20170364995 A1) teaches a vehicle mounted terminal, a charging pile, an electric bicycle, and a rental system where the vehicle mounted terminal comprises a receiver to receive rental request and a controller configured to acquire the performance state of the electric bicycle targeted by the rental request. The system of Yan further teaches communication with a server to authenticate the validity of the renter in response to a rental request and upon successful authentication unlock the electric bicycle.
Toya (US 20170059665 A1) teaches a server apparatus which obtains a value indicating a state of an electrical-power storage device at the start of the use of a piece of electrical equipment. Toya further teaches the electrical power storage device disposed on a bicycle.
The features “while sending the first bicycle data of the target bicycle to the user terminal, wherein the user terminal displays first prompt information according to the first bicycle data, sending an unlocking instruction of the target bicycle to the user terminal, wherein after determining that user feedback is to continue riding the target bicycle, the user terminal sends the unlocking instruction directly to the target bicycle through a wireless communication protocol of the user terminal to unlock the target bicycle ” , “after displaying the first prompt information according to the first bicycle data as the bicycle data, sending user feedback to the first prompt information to the server; and the server determining whether to send an unlocking instruction to the target bicycle according to the feedback; when receiving the first bicycle data of the target bicycle sent by the server and displaying the first prompt information according to the first bicycle data, receiving the unlocking instruction of the target bicycle sent by the server; receiving user feedback triggered by the user on the first prompt information; and determining whether to send the unlocking instruction to the target bicycle through a wireless communication protocol according to the feedback”, “an unlocking instruction sending module configured to send the first bicycle data of the target bicycle to the user terminal, wherein the user terminal displays the first prompt information according to the first bicycle data and, at the same time, send the unlocking instruction of the target bicycle to the user terminal, wherein after determining that user feedback of continuing to ride the bicycle, the user terminal directly sends the unlocking instruction to the target bicycle through a wireless communication protocol of the user terminal for unlocking the target bicycle” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.H./Examiner, Art Unit 4183                                                                                                                                                                                                        



                                                                                                                                                                                                  
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668